UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-0523 The Dreyfus Fund Incorporated (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 09/30/2013 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Fund Incorporated September 30, 2013 (Unaudited) Common Stocks99.9% Shares Value ($) Automobiles & Components1.4% Delphi Automotive 335,460 Banks3.4% Regions Financial 1,814,660 16,803,752 Wells Fargo & Co. 709,300 29,308,276 Capital Goods5.4% Eaton 174,910 12,040,804 Fluor 301,370 21,385,215 General Electric 1,373,320 32,808,615 Ingersoll-Rand 115,820 7,521,351 Commercial & Professional Services2.1% ADT 187,407 7,619,969 Robert Half International 218,500 8,528,055 Tyco International 374,815 13,111,029 Consumer Durables & Apparel5.2% Newell Rubbermaid 555,730 15,282,575 NIKE, Cl. B 299,570 21,760,765 PVH 117,840 13,986,430 Under Armour, Cl. A 252,970 a 20,098,466 Consumer Services2.3% Las Vegas Sands 238,780 15,859,768 Starbucks 200,320 15,418,630 Diversified Financials11.1% Affiliated Managers Group 41,526 a 7,584,309 American Express 233,542 17,637,092 Ameriprise Financial 140,700 12,814,956 Bank of America 2,385,590 32,921,142 Citigroup 408,670 19,824,582 ING US 363,720 10,624,261 IntercontinentalExchange 66,110 a 11,993,676 JPMorgan Chase & Co. 569,490 29,436,938 Morgan Stanley 372,480 10,038,336 Energy10.5% Anadarko Petroleum 124,820 11,607,012 Apache 149,110 12,695,225 Chevron 318,060 38,644,290 EOG Resources 92,950 15,734,576 National Oilwell Varco 224,040 17,499,764 Occidental Petroleum 228,280 21,353,311 Schlumberger 303,360 26,804,890 Exchange-Traded Funds.2% Standard & Poor's Depository Receipts S&P rust 17,600 Food & Staples Retailing1.5% Whole Foods Market 360,892 Food, Beverage & Tobacco7.0% Coca-Cola Enterprises 390,990 15,721,708 Kraft Foods Group 292,003 15,312,637 Mondelez International, Cl. A 406,500 12,772,230 PepsiCo 314,730 25,021,035 Philip Morris International 312,680 27,074,961 Health Care Equipment & Services5.2% Cigna 188,980 14,525,003 Express Scripts Holding 257,600 a 15,914,528 HCA Holdings 277,610 11,867,827 McKesson 135,330 17,362,839 Medtronic 229,160 12,202,770 Household & Personal Products.8% Avon Products 554,630 Insurance1.9% American International Group 291,650 14,182,939 Hartford Financial Services Group 383,610 11,937,943 Materials3.2% International Paper 195,510 8,758,848 LyondellBasell Industries, Cl. A 168,790 12,360,492 Monsanto 220,570 23,020,891 Media3.7% Twenty-First Century Fox 720,770 24,145,795 Viacom, Cl. B 318,360 26,608,529 Pharmaceuticals, Biotech & Life Sciences10.6% Biogen Idec 129,300 a 31,130,268 Bristol-Myers Squibb 477,080 22,079,262 Gilead Sciences 410,720 a 25,809,645 Perrigo 163,750 20,203,475 Pfizer 1,344,460 38,599,447 Sanofi, ADR 155,470 7,871,446 Real Estate.5% CBRE Group, Cl. A 300,920 a Retailing2.6% Amazon.com 70,220 a 21,953,581 priceline.com 12,840 a 12,980,598 Semiconductors & Semiconductor Equipment2.8% Applied Materials 929,350 16,300,799 Texas Instruments 542,030 21,827,548 Software & Services11.0% Automatic Data Processing 198,380 14,358,744 Facebook, Cl. A 478,520 a 24,040,845 Google, Cl. A 40,083 a 35,109,100 International Business Machines 43,950 8,138,661 MasterCard, Cl. A 32,220 21,676,972 Microsoft 990,390 32,989,891 salesforce.com 289,400 a 15,022,754 Technology Hardware & Equipment4.2% Cisco Systems 1,054,480 24,695,922 EMC 709,250 18,128,430 QUALCOMM 212,110 14,287,730 Transportation3.3% FedEx 179,110 20,438,242 Union Pacific 155,100 24,093,234 Total Common Stocks (cost $1,105,061,598) Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,981,256) 1,981,256 b Total Investments (cost $1,107,042,854) % Cash and Receivables (Net) .0 % Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Funds a Non-income producing security. b Investment in affiliated money market mutual fund. At September 30, 2013, net unrealized appreciation on investments was $266,266,419 of which $269,834,752 related to appreciated investment securities and $3,568,333 related to depreciated investment securities. At September 30, 2013, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified Financials 11.1 Software & Services 11.0 Pharmaceuticals, Biotech & Life Sciences 10.6 Energy 10.5 Food, Beverage & Tobacco 7.0 Capital Goods 5.4 Consumer Durables & Apparel 5.2 Health Care Equipment & Services 5.2 Technology Hardware & Equipment 4.2 Media 3.7 Banks 3.4 Transportation 3.3 Materials 3.2 Semiconductors & Semiconductor Equipment 2.8 Retailing 2.6 Consumer Services 2.3 Commercial & Professional Services 2.1 Insurance 1.9 Food & Staples Retailing 1.5 Automobiles & Components 1.4 Household & Personal Products .8 Real Estate .5 Exchange-Traded Funds .2 Money Market Investment .1 † Based on net assets. The following is a summary of the inputs used as of September 30, 2013 in valuing the fund's investments: + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Fund Incorporated By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: November 25, 2013 By: /s/ James Windels James Windels Treasurer Date: November 25, 2013 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
